TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00160-CV


                                   Eugene Saunders, Appellant

                                                 v.

                                     Justin Mayers, Appellee


           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-20-002978, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                              MEMORANDUM OPINION


                  The clerk’s record in this appeal was due for filing in this Court on April 12,

2021. The Clerk of this Court subsequently notified appellant that the clerk’s record had

not been filed and was overdue, and that notice had been received from the district clerk

that appellant had neither paid, nor made arrangements for payment, for the clerk’s record.

The notice requested that appellant make arrangements for the clerk’s record and submit a

status report regarding this appeal by May 24, 2021. Further, the notice advised appellant

that his failure to comply with this request could result in the dismissal of his appeal for want

of prosecution.

                  To date, appellant has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed. We therefore dismiss the appeal for

want of prosecution. See Tex. R. App. P. 37.3(b).
                                           __________________________________________
                                           Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Prosecution

Filed: May 28, 2021




                                              2